DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-24, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao et al (hereinafter ”Rao”), US Pub. 2021/0045093.
Regarding claims 1, 15, 27 and 29, Rao discloses methods and systems for sidelink resource allocation in user equipment (UE) groups, comprising: transmitting, on a sidelink channel used for communicating with other UEs, a control message indicating at least one range (p. [0154]: a UE/UE group can be scheduled such that it transmits or receives in the RPs that are valid only within a certain active frequency range, time duration or geo-area range); monitoring for feedback associated with detection of the control message by one or more other UEs within the indicated range; and transmitting data if the feedback indicates at least that the sidelink channel is free (p. [0101], [0183], [0193] and claim 3: Other mechanisms supported in response to traffic bursts, unexpected interference and handling of SL transmission link interruptions/blockages may include: using conditional grant free SL resource configuration within the UE group).  
Regarding claims 2 and 16 , Rao discloses the control message specifies resources for transmitting the data on the sidelink channel; and the feedback indicates the sidelink channel is free if the specified resources are available (from claim 1 above, and [0101]: free SL resources with time duration and area restrictions/condition are meet).  
Regarding claims 3 and 17 , Rao discloses further comprising: if the feedback indicates the specified resources are not available, giving up transmitting in the specified resources (p. [0142]:The UE may also follow the rules/regulations/conditions configured along with the SL map in cases when the Uu connection is unavailable).  
Regarding claim 4, the control message disclosed by Rao is inherently transmitted in a sidelink control information (SCI) format.  
Regarding claim 5, transmission of the control message disclosed by Rao is inherently triggered by packet arrival or the transmitter UE having a packet ready for transmission.  
Regarding claim 6, Rao discloses determining whether the sidelink channel is available for transmission of the control message if, at least one of, the sidelink channel is free or resource is available on the sidelink channel for transmission of the control message (see claim 1 above).  
Regarding claim 7, since Rao discloses the method comprises a group of UE; therefore, the determination is based on at least one of sensing the sidelink channel or decoding a transmission from at least one of the other UEs in the group.  
Regarding claims 8 and 18-20, Rao discloses wherein the control message comprises at least one of: an ID of the transmitter UE ([0091], [0104], [0106]: Lead UE ID), a location of the transmitter UE ([0010], [0092], [0100]: geographical area ID; [0071]: zone ID), the at least one range ([0010]: ID range), a reference signal received power (RSRP) threshold ([0091], [0130], [0159], [0208] RSRP threshold) at least one of time resource or frequency resource to be used by the transmitter UE to transmit the data, or a threshold value used by a UE detecting the control message to determine whether the sidelink channel is free.  
Regarding claim 9, Rao discloses wherein the feedback is monitored in a frequency location associated with the transmission of the control message (p. [0086], [0101], [0142]: time-frequency resources).  
Regarding claims 11 and , Rao discloses the feedback further indicates additional information, wherein the additional information includes at least one of an energy level detected at a UE sending the feedback, a time the sidelink channel will be busy or free, or a duration the sidelink channel will be busy or free (p. [0091], [0130], [0159], [0208] a reference signal received power (RSRP)).  
Regarding claim 12, Rao discloses further comprising determining the sidelink channel is free if one or more conditions relating to the feedback are met (p. [0101]: free SL resources with time duration and area restrictions/condition are meet) .  
Regarding claims 13 and 23 , Rao discloses wherein the one or more conditions comprise: the feedback or a lack of any feedback indicates the sidelink channel is free or resource is available on the sidelink channel; the feedback indicates that the sidelink channel is free for all UEs within the at least one range; or the feedback indicates a ratio of UEs within the indicated at least one range seeing the sidelink channel being free to the total UEs within the at least one range (p. [0101]: free SL resources with time duration and area restrictions/condition are meet; p. [0142]:The UE may also follow the rules/regulations/conditions configured along with the SL map in cases when the Uu connection is unavailable).  
Regarding claims 14 and , Rao discloses wherein the determination of the sidelink channel is free comprises determining a ratio, based on a relative power, of positive acknowledgment (ACK) feedback detected relative to negative acknowledgment (NACK) feedback detected (p. [0060], [0115]: ACK/NACK).
Regarding claim 21, Rao discloses the energy level is measured in a gap following the detection of the control message; or the energy level is measured in a sensing window (p. [0091], [0130], [0159], [0208] a reference signal received power (RSRP)).
Regarding claim 22, Rao discloses wherein: the feedback is transmitted only when the sidelink channel is free (p. [0101]: free SL resources with time duration and area restrictions/condition are meet) or only when the sidelink channel is busy (p. [0142]:The UE may also follow the rules/regulations/conditions configured along with the SL map in cases when the Uu connection is unavailable); the feedback is transmitted in a frequency location associated with the detection of the control message; or the feedback is transmitted a defined gap duration after detecting the control message.
Regarding claim 24, Rao discloses wherein the feedback is transmitted with: a constant power; P+S Ref. No.: QUAL/204636USQUALCOMM Ref. No.: 20463645 a power determined from measured energy level of the detected control message (p. [0091], [0130], [0159], [0208] a reference signal received power (RSRP)); or a power determined based on at least one of a modulation and coding scheme (MCS) indicated in the control message or a rank of transmission of the control message.
Regarding claim 28, Rao discloses at least one of: the processing system is further configured to determine whether the sidelink channel is available for transmission of the control message if, at least one of, the sidelink channel is free or resource is available on the sidelink channel for transmission of the control message; or P+S Ref. No.: QUAL/204636USQUALCOMM Ref. No.: 20463646 the determination is based on at least one of sensing the sidelink channel or decoding a transmission from at least one of the other UEs (p. [0101]: free SL resources with time duration and area restrictions/condition are meet).
Regarding claim 30, Rao discloses at least one of: the processing system is further configured to measure an energy level and determine that the sidelink channel is free if the measure energy level is equal to or below an energy level threshold, wherein the feedback is transmitted based on the determination that the sidelink channel is free; the energy level is measured in a gap following the detection of the control message; or the energy level is measured in a sensing window (p. [0091], [0130], [0159], [0208] a reference signal received power (RSRP); p. [0101]: free SL resources with time duration and area restrictions/condition are meet).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rao as shown above.
Regarding claim 10, Rao does not disclose the method further comprising beginning to monitor for the feedback a defined gap duration after transmitting the control message. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature as a designer’s choice.
Regarding claim 25, Rao does not disclose wherein: the feedback is transmitted on a first resource to indicate the receiver UE sees the sidelink channel as being busy; and the feedback is transmitted on a second resource to indicate the receiver UE sees the sidelink channel as being free. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Rao’s system in order to optimize system’s resources.
Regarding claim 26, Rao does not disclose wherein: the feedback is transmitted as a first waveform on a first resource to indicate the receiver UE sees the sidelink channel as being busy; and the feedback is transmitted as a second waveform on the first resource to indicate the receiver UE sees the sidelink channel as being free. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Rao’s system in order to optimize system’s resources.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463